                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

GARRICK RASHAD HENDERSON                                                         PLAINTIFF
ADC #552934

v.                          CASE NO. 5:18-CV-00249 BSM

JOSEPH GORMAN, et al.                                                        DEFENDANTS

                                          ORDER

       The recommended disposition [Doc. No. 7] filed by United States Magistrate Judge

Jerome T. Kearney has been received. No objections have been filed. After careful review

of the record, the proposed findings and recommended disposition are hereby adopted in their

entirety. Accordingly, plaintiff Garrick Rashad Henderson’s complaint is dismissed without

prejudice for failure to state a claim upon which relief may be granted.

       Dismissal of this action constitutes a “strike” under 28 U.S.C. section 1915(g).

Pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal from

this order would not be taken in good faith.

       IT IS SO ORDERED this 26th day of November 2018.


                                                    _________________________________
                                                     UNITED STATES DISTRICT JUDGE
